Citation Nr: 1518796	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  11-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for asthma, to include as due to exposure to asbestos. 

2. Entitlement to service connection for asthma, to include as due to exposure to asbestos. 

3. Entitlement to service connection for bilateral hearing loss.  

4. Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service in the Army from January 1980 to December 1982, in the U. S. Army Reserve from December 1991 to April 1992, in the Air Force from July 1997 to December 1999, and a period of active duty for training (ACDUTRA) from November 14, 2003 to November 25, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in San Juan, the Commonwealth of Puerto Rico.  

A review of the Virtual VA paperless claims processing system reveals the report of a February 2014 VA audiological examination and opinion regarding the Veteran's bilateral hearing loss.  In the June 2014 Supplemental Statement of the Case, the RO specifically stated that this report was reviewed prior to the adjudication of the claims.  

In March 2015, the Veteran's attorney submitted additional evidence without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).  However, the claims are being remanded, resulting in no prejudice to the Veteran.  In April 2015, the Veteran's attorney submitted additional evidence accompanied by a waiver of AOJ consideration.  Id.

This appeal was processed in part using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of service connection for asthma, bilateral hearing loss, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for asthma was denied January 2007 and he did not appeal that decision.  

2. Evidence associated with the claims file since January 2007 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for asthma. 


CONCLUSION OF LAW

Evidence received since the January 2007 rating decision that denied service connection for asthma, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2007, the RO denied the Veteran's claim for service connection for asthma on the basis that there was no link between his asthma and his periods of service, including due to asbestos exposure.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the January 2007 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

In February 2015, the Veteran's attorney submitted an abstract of a journal article titled, "Does asbestos exposure cause airway obstruction, in the absence of confirmed asbestosis?"  New evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veteran underwent a VA examination in September 2006.  The examiner concluded that asthma was not caused by asbestos exposure based upon a review of Harrison's Principles of Internal Medicine and internet information from the Agency for Toxic Substances and Disease Registry.  Because the Veteran's attorney has submitted medical literature which could support the Veteran's assertion that asbestos exposure caused his asthma, a new opinion is needed.  

Reopening of the Veteran's claim for service connection for asthma based on the receipt of new and material evidence is therefore warranted.  See Shade, 24 Vet. App. at 121 (2011).


ORDER

New and material evidence having been received, the claim for service connection for asthma is reopened; the appeal is granted to this extent only.


REMAND

With regard to the Veteran's claim for service connection for asthma, a new opinion is needed to address the treatise evidence submitted by the Veteran's attorney.  

With regard to the Veteran's claim for service connection for bilateral hearing loss, the February 2014 opinion is inadequate because it did not consider the Veteran's assertion of continuity of symptomatology of his sensorineural hearing loss.  A new opinion is needed.  

With regard to all issues on appeal, the Board notes that the February 2014 VA audiological Disability Benefits Questionnaire requested that the examiner "...list any records that were reviewed but were not included in the Veteran's VA claims file" and the examiner stated that VA treatment records were reviewed.  There are no VA treatment records associated with the Veteran's claims file.  The Veteran's VA treatment records must be associated with his paper or electronic claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Board notes that the AOJ obtained the Veteran's records from his period of ACDUTRA in November 2003.  The AOJ also determined that the Veteran's service treatment records (STRs) from his other two periods of service were unavailable.  Additionally the AOJ and did not attempt to obtain his STRs from his period of service in the Air Force from July 1997 to December 1999, which has apparently been verified.  

The AOJ's attempts to obtain STRs and subsequent notices to the Veteran have been extensively comingled with development and notices to E. V., a different veteran, such that it is unclear whether proper development has been conducted in this case.  For privacy reasons, the numerous documents related to E. V. have been removed from the Veteran's claims file.  However, a timeline of the development is provided below. 

On July 6, 2006, the AOJ submitted a Personnel Information Exchange System (PIES) request for E. V.'s STRs.   

On July 10, 2006, the AOJ contacted the Army to request E. V.'s medical records.  

On July 12, 2006, the AOJ submitted a PIES request for the Veteran's STRs and DD 214s or DD 215s from his two periods of Army service.  On July 19, 2006, a negative reply was returned.  

Some of E. V.'s medical and dental records were subsequently associated with the Veteran's claims file.  

On July 17, 2006, the AOJ contacted the Army to request the Veteran's records.  The same day, the AOJ informed the Veteran that they were attempting to obtain his STRs.  

On August 24, 2006, the AOJ received a negative response through PIES for E. V.'s records.  

On November 7, 2006, the AOJ requested E. V.'s Army records directly from the Army for the second time.  On that same day, the RO informed E. V. that they had requested his records.  

On October 19, 2009, the AOJ submitted a third request for the Veteran's Army records.  The same day, the AOJ informed the Veteran that they had requested his Army records three times.  The Board notes that the second request for the Veteran's record is not associated with the claims file, the second request was for E. V.'s records.  

On November 12, 2009, the AOJ informed the Veteran that his US Army Reserve records were not available.  The Board notes that in addition to serving in the US Army Reserve, he also served in the Regular Army from January 1980 to December 1982.  

On December 22, 2009, the AOJ made a formal finding that the Veteran's STRs were unavailable.  The formal finding stated that a letter was sent to the Army on July 10, 2006.  The Board notes that this letter was actually sent as part of the development of E. V.'s claim(s).  The formal finding then stated that follow up letters were sent to the Army on November 7, 2006 and October 19, 2009.  The Board notes that the November 7, 2006 letter was on behalf of E. V., but that the October 19, 2009 letter was for the Veteran in this case.  The formal finding then notes that a PIES request was submitted on July 12, 2006 and completed on July 19, 2006.  This corresponds to the request made on behalf of the Veteran.  The formal finding concluded that the Veteran was notified that his records were not available on November 12, 2009.  This letter is of record.  No mention was made of the Veteran's Air Force records.  

On December 24, 2009, the AOJ informed the Veteran that he needed to submit his STRs, informed him that their July 12, 2006 request received a negative response, and the AOJ had already informed the Veteran of this on November 12, 2009.  

The Board notes that a March 8, 2010 form on the left flap of the claims file notes that the Veteran had a verified period of active duty in the US Air Force from July 1997 to December 1999.  There is nothing in the claims file to indicate that the AOJ has attempted to obtain any records from such service, should they exist.  

It is clear from the record that the AOJ has confused its development of the Veteran's claims with E. V.'s.  On remand, the AOJ must follow proper procedures with regard to the Veteran in this case by attempting to obtain any outstanding STRs for his Regular Army, US Army Reserve, and Air Force service.  If no such records are available, the Veteran must be provided with all necessary notice.  Alternatively, if such development and notice has already been provided, the AOJ must locate the records of this and associate them with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. Review the timeline provided in the body of this Remand and determine whether proper attempts have been made to obtain the Veteran's STRs and to notify him of any records that were not available.  

2. For any development that has not been conducted properly, request the Veteran's STRs that are not already associated with his claims file from his Regular Army service and US Army Reserve service from the appropriate agency or agencies.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).  

3. Request the Veteran's complete STRs from his Air Force service from July 1997 to December 1999 from the appropriate agency or agencies.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).  

4. Attempt to obtain any outstanding VA treatment records that may exist and associate them with the Veteran's paper or electronic claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).  

5. Return the Veteran's claims file to the examiner who conducted the September 2006 asthma examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The report of the Veteran's September 2006 VA asthma examination.

ii. The Veteran's October 2010 Notice of Disagreement (NOD), where he asserts that his asthma symptoms have continued since service.

iii. The journal article abstract submitted by the Veteran's attorney titled, "Does asbestos exposure cause airway obstruction, in the absence of confirmed asbestosis?"  

c. In providing the requested opinion, the examiner is advised that the Board has determined that the Veteran was exposed to asbestos during his period of ACDUTRA in November 2003.  

d. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's asthma began during active service or is related to any incident of service including exposure to asbestos.
 
e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. Return the Veteran's claims file to the examiner who conducted the February 2014 audiological examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's October 2010 NOD, where he asserts that his hearing loss began in service and has persisted since that time.

ii. The report of his February 2014 VA audiological examination. 

iii. The journal article abstract submitted by the Veteran's attorney titled, "Noise-induced hearing loss caused by gunshot in South Korean military service."  

c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral sensorineural hearing loss began during active service; or, is related to any incident of service; or, manifested within one year of separation from service.
 
d. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

7. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

8. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


